DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response filed on May 4, 2022 to the restriction requirement of March 4, 2022 has been received.  Applicant has elected Group I, and the species of method for treating/preventing cancer and JAK2 inhibitor ruxolitinib for examination.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  Claims 1-5, 15-17, and 20 are pending and being examined as drawn to the elected species. 

Drawings
The drawings are objected to because:
On Sheet 30, the first Figure 8G should be corrected to Figure 8E. There are two Figure 8G’s currently on sheet 30.
On sheet 32, Figure 8B-E should be corrected to Figure 9B-E.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification/ Drawings
2.	The drawing and specification are objected to. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.8821 (a)(1) and (a)(2).  Specifically, there is no SEQ ID NO identified with the sequence disclosed in the “first Figure 8G” on sheet 30 (that should be corrected to Figure 8E) and no SEQ ID NOs identified with the sequences disclosed in Figure 25. 37 CFR 1.821(d) requires that a reference to a particular sequence identifier (i.e., SEQ ID NO:#) be made in the specification and claims wherever a reference is made to that sequence (See MPEP 2422.02). Applicants may obviate this objection by amending the Brief Description of the Drawings or the Drawings to identify the sequence. 
If Applicants choose to amend the Drawings: any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 


Claim Objections
3.	Claim 20 is objected to because of the following informalities: Claim 20 is missing the word “the” in the phrase: “wherein the agent or combination of agents comprises ruxolitinib.”  Appropriate correction is required.

4.	Claim 15 is objected to because of the following informalities: Claim 15 is missing the word “chronic” in the phrase: “…a blast crisis (BC) chronic myeloid leukemia (CML) (BC CML)…” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 1-5, 15-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is constructed in such a way that one cannot determine what agents or combination of agents are administered separately or together as treatments. Claim 1 comprises subsets of (a), and (i), or (ii), or (iii), or (b)(i), and (1), (2), or (3) and (ii) and it is unclear what alternative treatment methods are being claimed containing which subsets of reagents. Are (1), (2) and (3) supposed to be subsets of b(i)? Is (ii) a subset of b(i)? In part (ii) under (b)(i) what agents are encompassed by the combination of agents of (b)(i)? Is part (ii) under (b)(i) supposed to be a subset of the method of (b)(ii) or an entirely separate method? Clarification in claim wording is required to concisely and clearly list what agents are being administered in the claimed method.

6.	Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "(b) the agent or combination of agents that inhibit or decrease the expression or activity of BCR-ABL1" and “(c) agent or combination of agents that inhibit or decrease the expression or activity of ADAR1..”  There is insufficient antecedent basis for these limitations in the claim.
	Claim 4 depends from claim 1, and claim 1 does not previously recite the agents of (b) and (c) of claim 4. Claim 1(a) recites: 
“administering to a subject…agents that inhibit or decrease the expression or activity of Janus kinase 2 (JAK2) and:
	(i) breakpoint cluster region protein (BCR)-Abelson murine leukemia viral oncogene homolog 1 (ABL1), or BCR-ABL1 (a BCR-ABL fusion protein),
(ii) double-stranded RNA-specific adenosine deaminase ADAR1), or 
(iii) ADAR1 and BCR-ABL1;…”
Claim 1 as currently constituted recites that the method of part (a) requires administering the following possible agents:
	(1) agents that inhibit or decrease the expression or activity of Janus kinase 2 (JAK2); and
	(2) BCR-ABL1; or
	(3) BCR-ABL1 fusion protein; or
	(4) ADAR1; or
	(5) ADAR1 and BCR-ABL1.
The phrase “agents that inhibit or decrease the expression or activity” recited in claim 1 is only applied to JAK2. The claimed method as currently constituted is administering straight agents of BCR-ABL1 protein or nucleic acid, BCR-ABL1 fusion protein, or ADAR1 protein or nucleic acid, but NOT agents that inhibit or decrease the expression or activity of them, therefore there is no antecedent basis for such agents in claim 4. The same logic applies to claim 1 part (b)(i) and (1)-(3).
	
NOTE: For the sake of compact prosecution, Examiner will interpret claim 1 to recite a method for treating/preventing cancer comprising administering to a subject in need thereof an agent or combination of agents that inhibit or decrease the expression or activity of JAK2 (i.e., ruxolitinib); and agent or combination of agents that inhibit or decrease the expression or activity of BCR-ABL1 (i.e., nilotinib).

7.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “(c) agent or combination of agents that inhibit or decrease the expression or activity of ADAR1 comprise agents or compositions as described in: W0O2013/036867 (PCT/US2012/054307), or U.S. Pat. No. 9,611,330; or WO2015/120197 (PCT/US2015/01 4686).” It is unclear what agents or compositions or compositions the claim is reciting or requiring by way of reference to entire patent documents. The scope is unclear because the agents or compositions encompassed by the claimed method are unclear. Appropriate correction is required to recite specific, recognizable drugs or molecules in part (c) from the patent document(s).

8.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "(a) the compound or composition”, “the compound or formulation”, “the formulation or pharmaceutical composition”, and “(b) the compound or composition.” There is insufficient antecedent basis for these limitations in the claim because there is no prior compound, composition, or formulation recited previously in claim 1.

9.	Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 as currently constituted recites the cancer can be:
(a) MDS or MPN;
(b) lobular breast, hepatocellular, or esophageal cancer.   
There are two separate ((a) and (b)) lists of cancers with no conjunction word between them (i.e., or, and). The claim lacks adequate grammar and language to indicate if one of the cancers is selected or if they are all required. The cancers are not claimed alternatively in a single list, so it is unclear what cancer(s) are required by the claim.
Appropriate correction is required, for example: “wherein the cancer or the cancer associated with a stem cell is selected from the group consisting of MDS, MPN, lobular breast cancer, hepatocellular cancer, and esophageal cancer.”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-5, 15-17, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites a method for: treating, ameliorating, stopping or slowing the progression of, or preventing a cancer or a cancer associated with a stem cell, comprising:
(a) administering to a subject in need thereof, or in need of treatment, an agent or combination of agents that inhibit or decrease the expression or activity of Janus kinase 2 (JAK2) and:
(i) breakpoint cluster region protein (BCR)-Abelson murine leukemia viral oncogene homolog 1 (ABL1), or BCR-ABL1 (a BCR-ABL fusion protein), or 
(b) (i) providing an agent or combination of agents that inhibit or decrease the expression or activity of JAK2 and: 
(1) BCR-ABL1; 
treating, ameliorating, stopping or slowing the progression of, or preventing a cancer or a cancer associated with a stem cell.
The specification does not provide any working examples of an agent that inhibits or decreases expression or activity of JAK2 and an agent that inhibits or decreases expression of BCR-ABL1 or ADAR1 functioning to predictably prevent cancer or a cancer associated with a stem cell. A search of the prior and relevant art does not reveal evidence or support for these agents functioning to prevent cancer or a cancer associated with stem cells.
Regarding the prevention of cancer or cancer recurrence, the specification lacks the critical steps necessary in presenting some type of predictable response in a population of hosts deemed necessary to prevent cancer. Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations which have been successfully pre-screened and are predisposed to particular types of cancer or have had cancer. The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and Iink those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent. All of this underscores the criticality of providing workable examples which are not disclosed in the specification.
Examiner Suggestion: Delete the words “preventing” from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1, 2, 4, 5, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ClinicalTrials.gov, NCT01702064, March 20, 2015 online post.
	ClinicalTrials.gov teach a method of treating CML by clinically administering to CML human patients a combination of pharmaceutical compositions comprising:
	(a) ruxolitinib (oral JAK2 inhibitor); and
	(b) nilotinib (oral BCR-ABL1 inhibitor) (see “Conditions” and “Arms and Interventions” p. 3).


12.	Claim(s) 1, 2, 4, 5, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweet et al (Blood, 2016, 128(22):1892, abstract 632; published January 1, 2016).
	Sweet et al teach the treatment of CML patients with combination therapy comprising ruxolitinib and nilotinib administered orally. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 1-5, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet et al (Blood, 2016, 128(22):1892, abstract 632; published January 1, 2016), in view of Gallipoli et al (Blood, 2014, 124:1492-1501); and Crews et al (Journal of Translational Medicine, 2015, 13:52, internet pages 1-12).
Sweet et al teach the clinical treatment of CML patients with combination therapy comprising ruxolitinib and nilotinib administered orally. Sweet et al teach that inhibiting JAK2 and TYK2 sensitizes leukemic stem cells (LSC) to tyrosine kinase inhibitors (TKIs). Ruxolitinib is a JAK2 and TYK2 inhibitor. Sweet et al teach the need to determine the impact of combination treatment of ruxolitinib and TKI nilotinib on eliminating minimal residual disease (MRD). Sweet et al further teach assessing the efficacy of treatment by measuring molecular response (MR) to therapy by detecting BCR-ABL transcripts by RT-PCR, wherein treatment resulted in a MR after six months at 44% which surpassed that of historical controls (conclusion).
Sweet et al does not teach monitoring response to therapy by using RESSqPCR to measure Adenosine to Inosine (A to I) editing of APOBEC3 to assess presence of cancer stem cells.
Gallipoli et al teach and demonstrate that the combination of ruxolitinib and nilotinib leads to enhanced eradication of primitive CML stem cells (Key Points box), wherein the combination reduced activity of the JAK2/STAT5 pathway relative either single agent alone in vitro in CML cells (abstract). The combination treatment also increased apoptosis of CML stem/progenitor cells (SPCs) in vitro and resulted in a reduction in primitive quiescent CML stem cells (abstract). Gallipoli et al establish the JAK2/STAT5 pathway is a therapeutic target in CML SPCs and suggest administering a combination of ruxolitinib and nilotinib to CML patients to eradicate persistent (residual) disease (abstract). Gallipoli et al demonstrate that combination treatment of ruxolitinib and nilotinib in mice reduced engraftment of CML cells compared to nilotinib alone (Figure 5; p. 1498, col. 1-2). Gallipoli et al suggest combination treatment of CML patients to eradicate residual disease (p. 1499, col. 2). Gallipoli et al further teach assessing engraftment of CML cells in mice exposed to various treatments by measuring BCR-ABL mRNA transcripts by qRT-PCR, wherein combination treatment resulted in a reduction of BCR-ABL mRNA levels statistically greater than nilotinib alone (Methods; Figure 5D).
Crews et al teach and successfully demonstrate utilizing RESSqPCR to measure Adenosine to Inosine (A to I) editing of APOBEC3 as a marker of the presence of cancer stem cells, residual disease, relapse and progression in CML (p. 8). Crews et al explicitly suggest utilizing RESSqPCR as an array-based technology to detect a cancer stem cell (CSC)-specific RNA editing fingerprint of malignant reprogramming to provide a rapid clinical assay for early detection of cancer progression and prognostication (p. 10, col. 1, first paragraph). Crews et al explicitly suggest RNA editing activity can be influenced by treatment status at the time a sample is collected and provide prognostic information related to risk for acquisition of drug resistance. The assessment of samples before and after treatment will allow precise determination of the RNA editing levels that correlate with poorer prognosis in several blood cancer and other CSC-driven malignancies (p. 10, col. 2). Crews et al teach (Conclusions): “RESSq-PCR RNA editing diagnostic platform provides an innovative method for testing specificity of candidate CSC-targeted therapeutics to inhibit RNA editing, and could serve as an informative companion diagnostic for clinical trials. In summary, this study demonstrates the rapid translation of next generation sequencing data into a functionally relevant tool for detection of an RNA editing fingerprint of malignant progenitor reprogramming that could identify patients at risk for cancer progression and therapeutic resistance.”
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to assess efficacy of CML treatment in the method of Sweet et al by utilizing RESSqPCR to measure Adenosine to Inosine (A to I) editing of APOBEC3 as a marker of the presence of cancer stem cells, residual disease, relapse and progression in CML. One would have been motivated to because: (1) Sweet et al teaches the need to measure the molecular response of CML patients to treatment, the need to determine the impact of combination treatment of ruxolitinib and TKI nilotinib on eliminating minimal residual disease or leukemic stem cells; (2) Gallipoli et al teach the need to reduce stem cells and residual disease in CML, the success of combined ruxolitinib and nilotinib therapy in reducing CML stem cells, and teach assessing therapeutic response by measurement of a molecular marker; and (3) Crews et al suggest RESSq-PCR measurement of Adenosine to Inosine (A to I) to test for specificity of candidate CSC-targeted therapeutics to inhibit RNA editing, identify CML patients at risk for cancer progression and therapeutic resistance, and serve as an informative companion diagnostic for clinical trials. One of ordinary skill in the art would have a reasonable expectation of success utilizing RESSq-PCR measurement of Adenosine to Inosine editing of APOBEC3 in the method of Sweet et al to assess residual disease given Crews et al demonstrate the success of this method in assessing the presence of CSCs in CML.
The wherein clause of claim 17 states the intended result of the step of determining A-to-I editing by describing the meaning of potential results. The wherein clause does not require steps to be performed and does not limit the claim to a particular structure, therefore is not given weight (see MPEP 2111.04).


14.	Conclusion: No claim is allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/           Primary Examiner, Art Unit 1642